DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 5-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. Patent Publication 2015/0086842).
Kang discloses a secondary battery cell, such as a lithium ion cell, formed by the method of coating a long metal sheet with an electrode mixture so that there are uncoated region and coated regions, and cutting the uncoated regions to form electrodes, which are stacked to form an electrode assembly for a battery cell 
Although Kang fails to disclose that the electrode is formed by the method of the present invention, it would have been obvious to one of ordinary skill in the art that the electrode of Kang would be equivalent to an electrode formed using the method of the present invention.
Allowable Subject Matter
4.	Claims 1, 2, 4 and 11 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose that the electrodes are cut using a cutter having a first end that cuts so that the remaining electrode sheet under the first coated portion is flush with the first coated portion, and having a second end that cuts to form a portion of the uncoated portion in the shape of the recess portion remains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
6.	Applicant’s arguments, filed 1/20/2021, with respect to the rejections of claims 1, 2, 4 and 11 have been fully considered and are persuasive.  The rejections of claims 1, 2, 4 and 11 have been withdrawn. 
7.	Applicant's arguments, filed 1/20/2021, with respect to the rejections of claims 5-10, have been fully considered but they are not persuasive.
	Applicants argue that neither Hashimoto nor Kang teach that the electrodes are cut using a cutter having a first end that cuts so that the remaining electrode sheet under the first coated portion is flush with the first coated portion, and having a second end that cuts to form a portion of the uncoated portion in the shape of the recess portion .
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722